DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on December 11, 2020.
Claims 1-9 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (US 10,230,571) in view of Bergeron et al. (US 2011/0126118) and in further view of Khambay et al. (US 2018/0165070).

With respect to Claim 1, Rangasamy et al. disclose:
receiving, a plurality of micro services designs of a plurality of applications pertaining to one or more technologies for one or more domains; (creating/refining an API definition (designs) for each microservice of a plurality of microservices, Abstract, lines 1-3 and Column 37, lines 55-61; microservices implement a set of focused and distinct features or functions (plurality of applications) and conform to/usable in an architectural pattern (technology/domain) in which many dozens or even hundreds of microservices can be independently developed and deployed, Column 1, lines 51-57; a microservice is often organized around a business capability (technology/domain), Column 1, lines 57-59)
modelling, by using a plurality of component modelers, one or more domain components that are created and configured based on the plurality of micro services designs of the plurality of applications; (processing of the orders model schema generates the example model which contain HTTP operations (one or more domain components) shown in Figure 26, Column 43, lines 8-11; each microservice processes a separate model schema (plurality of micro services designs of the plurality of applications))
validating, using a plurality of model validators, design consistency of the one or more modeled domain components based on a plurality of rules associated with the plurality of micro services designs of the plurality of applications; (using the interface shown in Figure 26 to test the functionality (plurality of rules) of GET, DELETE, PUT for iterative development of microservices (plurality of microservices designs of the plurality of applications), Column 43, lines 16-22)
generating, using one or more code generators, at least (i) a plurality of codes implementing a plurality of functional logics and (ii) a plurality of configuration files, for the plurality of micro services designs of the plurality of applications, (the development framework automatically generates a controller, router, models according to the model schemas, configuration and validation data, sample data, test cases and implementation files (code implementing a plurality of functional logics) for the API server application(s), Column 40, lines 49-61) wherein the plurality of codes are generated according to the one or more modeled domain components of the micro services designs of the plurality of applications satisfying one or more requirements of the plurality of applications; (the implementation files (code generated) is based on an API definition (modeled domain components), Column 40, lines 49-61; refining the APIs in order to meet the various requirements of its enterprise customers and cloud-based service provider customers, Column 3, lines 3-5; performing testing and iterative development of microservices (satisfying one or more requirements), Column 43, lines 20-22; the development framework facilitates end-to-end API generation (plurality of codes generated) by generating imposters and stub predicates based on the API contract definition (modeled domain components), Column 37, lines 62-67)
containerizing, using a deployment modeler, the plurality of codes for the plurality of micro services designs of the plurality of applications to obtain a plurality of containerized applications; (using container technology to deploy each microservice in a separate container (plurality of containerized applications), Column 38, lines 26-52)
and deploying, the plurality of containerized applications for the plurality of micro services designs into a target deployment environment for execution using the plurality of configuration files. (deploying each microservice in a separate container across a vast pool of compute resources (target deployment environment), Column 38, lines 35-37)
Rangasamy et al. do not disclose:
modelling, by using a plurality of component modelers, at least a set of user interface components;

validating, using a plurality of code validators, the plurality of custom codes for the plurality of micro services designs of the plurality of applications by validating the plurality of functional logics of the plurality of custom codes;
However, Bergeron et al. disclose:
modelling, by using a plurality of component modelers, at least a set of user interface components; (building a model of the user interface (UI) which contains a set of UI elements, Paragraphs 26-28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bergeron et al. into the teaching of Rangasamy et al. to include modelling, by using a plurality of component modelers, at least a set of user interface components in order to facilitate building a customized user interface for applications.
Rangasamy et al. and Bergeron et al. do not disclose:
deriving, using a plurality of code editors, a plurality of custom codes by customizing the generated plurality of codes based on one or more conditions of the one or more technologies for the one or more domains recommended for the plurality of applications; 

However, Khambay et al. disclose:
deriving, using a plurality of code editors, a plurality of custom codes by customizing the generated plurality of codes based on one or more conditions of the one or more technologies for the one or more domains recommended for the plurality of applications; (using a code editor/customizer on a user’s device(s) (plurality of code editors) to customize the code according to desired operations/features (conditions of the one or more technologies for the one or more domains), Paragraphs 33 and 34)
validating, using a plurality of code validators, the plurality of custom codes for the plurality of micro services designs of the plurality of applications by validating the plurality of functional logics of the plurality of custom codes; (performing test and verification of the filled-in code (custom codes), Paragraph 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khambay et al. into the teaching of Rangasamy et al. and Bergeron et al. to include deriving, using a plurality of code editors, a plurality of custom codes by customizing the generated plurality of codes based on one or more conditions of the one or more technologies for the one or more domains recommended for the plurality of applications and validating, using a plurality of code validators, the plurality of custom codes for the plurality of micro services designs of the plurality of applications by validating the plurality of functional logics of the plurality of custom codes in order to enable a user to customize the code to (Khambay et al., Paragraphs 33 and 34)

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Rangasamy et al. further disclose:
	wherein the one or more domain components includes persistent classes, data transfer objects, validator classes, services, controllers, queries, entities, and exceptions. (processing of the orders model schema generates the example model which contain HTTP operations (one or more domain components/data transfer objects) shown in Figure 26, Column 43, lines 8-11; the development framework automatically generates a controller, router, models according to the model schemas, configuration and validation data, sample data, test cases and implementation files (domain components) for the API server application(s), Column 40, lines 49-61)

	With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Rangasamy et al. and Khambay et al. further disclose:
	wherein the plurality of generated codes are used for defining and fetching user workspace for a plurality of users. (Khambay et al., using a code editor/customizer on a user’s device(s) (generated code) to customize the code according to desired operations/features (defining/fetching user workspace), Paragraphs 33 and 34; Rangasamy et al., microservice code is executed to fulfill an interface contract (defining/fetching user workspace), Abstract, lines 4-7)

Claims 4-6 are system claims corresponding to the method claims above (Claims 1-3) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1-3.

Claims 7-9 are non-transitory machine-readable information storage medium claims corresponding to the method claims above (Claims 1-3) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1-3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaeger et al. (US 10,545,738) discloses containerized deployment of microservices.
Johnson et al. (US 2017/0187785) discloses developing microservices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
October 20, 2021/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191